DETAILED ACTION
Claims 1-16, 19, 22-27, and 30-44 are pending.
Examiner acknowledges receipt of the reply filed 5/19/2022, in response to the restriction requirement mailed 4/29/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
The present application has been transferred to a new art unit and Examiner.  Upon further consideration of the claims and claim scope, the restriction requirement mailed 4/29/2022 is withdrawn and rendered moot.
This office action is deemed to be a second restriction requirement.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, 12, 13, 15, 16, 19, 30-40, and 44 drawn to a SPINK2 mutant peptide which comprises the amino acid sequence shown in SEQ ID NO: 30 and inhibits the protease activity of human HTRA1; and/or a conjugate comprising the peptide; and/or a composition/pharmaceutical composition comprising the peptide or conjugate; and/or a method for the treatment or prevention of a HTRA1-related disease, comprising administering a therapeutically effective amount of the peptide or conjugate.
Group II, claim(s) 7-9 and 41-43, drawn to a polynucleotide comprising a nucleotide sequence encoding an amino acid sequence comprised in the peptide and/or a vector and/or cell comprising the polynucleotide; and/or a  pharmaceutical composition comprising the polynucleotide.
Group III, claim(s) 10-11, drawn to a method for producing a SPINK2 mutant peptide which inhibits the protease activity of HTRA1 and the peptide produced by the method.
Group IV, claim(s) 14, drawn to an  antibody which binds to the peptide according to claim 1, or a functional fragment thereof.
Group V, claims 22 and 23, drawn to a method for identifying a therapeutic drug or a prophylactic drug for age-related macular degeneration, and/or a method for identifying a retinal protection agent, comprising steps 1-3.
Group VI, claims 24 and 25, drawn to a  method for preparing a retinal damage model rabbit, and the rabbit prepared by the method of claim 24.
Group VII, claims 26 and 27, method for identifying a therapeutic drug or a prophylactic drug for age-related macular degeneration, or a retinal protection agent.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
Species of SPINK2 peptide (Groups I and IV; SEQ ID NO of claim 3)
Identity of additional moiety in the conjugate (Group 1; SEQ ID NO if applicable) 
Polynucleotide sequence encoding SPINK2 peptide (Groups II-III; SEQ ID NO)
Identity of  antibody that binds SPINK2 peptide (Group IV)
Identity of  HTRA1 protease and substrate (Group V)
Species of HTRA1-related disease to be treated (Group I)
If Group 1 is elected, applicant is required to elect (i) a specific and fully defined amino acid sequence of a SPINK2 peptide (e.g., SEQ ID NO); (ii) a specific additional moiety in the claimed conjugate (e.g., SEQ ID NO if applicable); and (iii) a specific HTRA1-related disease to be treated with the claimed SPINK2 peptide.
If Group 2 is elected, applicant is required to elect (i) a specific and fully defined polynucleotide sequence encoding the SPINK2 peptide (e.g., SEQ ID NO).
If Group 3 is elected, applicant is required to elect (i) a specific and fully defined polynucleotide sequence encoding the SPINK2 peptide used in the method claims (e.g., SEQ ID NO).
If Group 4 is elected, applicant is required to elect (i) a specific and fully defined antibody that binds to the claimed SPINK2 peptide (e.g., SEQ ID NO if applicable).
If Group 5 is elected, applicant is required to elect (i) a specific and fully defined HTRA1 protease and substrate that can be used in the assays of claims 22 and 23.

Applicant should also identify all claims that positively read on the elected species.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-16, 19, 22-23, and 30-44.
Groups 1-4 listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the SPINK2 peptides have different amino acid sequences than the antibodies that bind to a peptide.  Moreover, the nucleic acids further have different sequence.  Groups 1-4 encompass sequences that lack a common structural core.  Therefore, the sequences lack unity of invention a priori.
Further regarding the groups, the chemical compounds of peptides and polynucleotides are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  Proteins/peptides are made of amino acids and amide bonds whereas nucleic acids are made from monosaccharides, phosphates groups, and glycosidic bonds. Thus, proteins and nucleic acids have different physical and chemical structures.  There is no common core structure shared by the compounds of proteins and nucleic acids.  Thus, there is a lack of unity of invention.

	Groups 1 and 3-7 lack unity of invention because the groups recite method claims that include method steps not recited in the other method claims/groups.  Accordingly, the groups do not share the same or corresponding technical feature.

A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654